Citation Nr: 0911173	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from November 1967 
to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, inter alia, granted service connection for 
bilateral hearing loss with a noncompensable disability 
rating effective May 16, 2003.  

The Board notes that the Veteran had requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing) 
in his August 2005 substantive appeal, but he subsequently 
withdrew the request in an August 2005 statement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for an 
initial compensable disability rating for his bilateral 
hearing loss, the Board finds that additional development of 
the evidence is required.

In this case, another VA examination is needed to determine 
the current nature and severity of the Veteran's bilateral 
hearing loss.  The Veteran's last VA examination was in May 
2005, which showed a slight increase in hearing loss in his 
right ear since a September 2003 VA audiology examination, 
although the disability rating for his bilateral hearing loss 
remained noncompensable as of the May 2005 VA examination.  
However, since the May 2005 VA examination, he has complained 
of worsening hearing in both ears and an inability to hear 
other people, which may be indications that his bilateral 
hearing loss has worsened, and an examination is needed to 
determine whether this is the case.  See VA examination 
reports dated in September 2003 and May 2005, and written 
brief presentation by the Veteran's representative dated in 
January 2009.  Moreover, the Veteran's last VA examination in 
May 2005 dates to more than three years ago, and a more 
current examination would be helpful in deciding his appeal.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).  

Additionally, there are no post-service treatment records 
concerning the Veteran's bilateral hearing loss associated 
with the claims file after February 2002.  In that regard, 
any treatment that the Veteran has received for his bilateral 
hearing loss may be relevant to his claim.  Although the RO 
has indicated that attempts have been made to obtain VA 
audiology treatment records from 2005 to January 2008, there 
are no indications that the RO has attempted to secure 
audiology treatment records since January 2008.  In this 
regard, VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. §§ 
5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding his 
bilateral hearing loss would be relevant to the Veteran's 
claim, the RO should attempt to obtain these records, and, if 
they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
Thus, a remand is warranted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) or with a 
private physician since January 2008.  If 
so, obtain all pertinent records of any 
medical treatment for the Veteran's 
bilateral hearing loss from the 
appropriate VAMC from January 2008 to the 
present.  If any private treatment records 
exist, the RO also should ask the Veteran 
to provide authorization of release for 
these records and obtain them or ask the 
Veteran to submit such records.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Arrange for the veteran to undergo a 
VA examination by an appropriate 
specialist to determine the current 
severity of his bilateral hearing loss.  
The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation, particularly audiometric 
studies, to determine the current severity 
of his bilateral hearing loss.  
Specifically, these studies should include 
puretone audiometric studies at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
results of the audiometric studies should 
be specifically indicated.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current bilateral hearing loss, whether 
the Veteran's bilateral hearing loss has 
worsened, and indicate the effect the 
Veteran's bilateral hearing loss has on 
his ability to obtain and maintain gainful 
employment.  

3.  Readjudicate the Veteran's bilateral 
hearing loss claim in light of the new VA 
audiology examination and any additional 
evidence received since the July 2005 
statement of the case (SOC).  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




